DETAILED ACTION

Election/Restrictions
After considering applicants argument, the restriction requirement set forth in office action mail on 09/08/2021, has been withdrawn and all the claims will be examine.

Allowable subject matter
Claim 33-36, 39-42 and 46-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 26-28, 31-32, 37, 43-44 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen US PG-Pub 2015/0049892 in view of Kenoyer US PG-Pub 2006/0104458.

Regarding claim 23, Petersen teaches a first and second microphone configured to individually or in combination form a sound receiving beam or beams (Fig. 7: having multiple microphones-22 to gather different sources S1-S3 using multiple beams); a processor electronically coupled to the first and second microphones, the processor configured to apply a digital signal processing algorithm to received 
While Peterson implies multichannel output audio signal in Fig. 4 with been able to listen to someone on the right and left side, it does not explicitly teach multichannel output audio signal.
However, Kenoyer teaches multichannel output audio signal (Fig. 13 & [0075]: creating stereo signal with the microphone array beams).
Peterson and Kenoyer are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending multichannel output provides simple directional sound to be reproduce to left and right loudspeaker which are the most common setup in conferences.

Regarding claim 37 and 44, Peterson teaches forming, by the microphone device, sound receiving beams, wherein each of the sound receiving beams is configured to receive sound arriving from a different direction (Fig. 7: having multiple microphones-22 to gather different sources S1-S3 using multiple beams); processing, by the microphone device, received sound from one of the sound 
While Peterson implies multichannel output audio signal in Fig. 4 with been able to listen to someone on the right and left side, it does not explicitly teach multichannel output audio signal.
However, Kenoyer teaches multichannel output audio signal (Fig. 13 & [0075]: creating stereo signal with the microphone array beams).
Peterson and Kenoyer are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending multichannel output provides simple directional sound to be reproduce to left and right loudspeaker which are the most common setup in conferences.

Regarding claim 26, While Peterson implies multichannel output audio signal in Fig. 4 with been able to listen to someone on the right and left side, it does not explicitly teach multichannel output audio signal.
Peterson failed to explicitly teach wherein the multichannel output audio signal is a stereo signal.  

Peterson and Kenoyer are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending multichannel output provides simple directional sound to be reproduce to left and right loudspeaker which are the most common setup in conferences.

Regarding claim 27, Peterson teaches a third microphone configured to individually or in combination with the first and second microphone form the beam or beams (Fig. 1 & [0030]: multiple microphones to creates beams).  

Regarding claim 28, Peterson teaches wherein the first, second, and third microphone have an equal spacing distance between each other (Fig. 7 & [0044]: evenly distributed microphones).  

Regarding claim 31, Peterson teaches wherein the first and second microphones are directional microphones or wherein the first and second microphones and the processor in combination are configured to form the sound receiving beam or beams ([0129]: directional microphones or [0030]: using multiple microphone to create different beams to gather sound around a 360degree angle).  

Regarding claim 32, 43 and 50, Peterson teaches wherein the digital signal processing algorithm is a generic HRTF or a specific HRTF, wherein the specific HRTF is associated with a head of a wearer of the hearing devices ([0031]: applying HRTF to the mic signal that then will be send to the user hearing aids).

Claim 24-25, 38 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen US PG-Pub 2015/0049892 in combination with Kenoyer US PG-Pub 2006/0104458 in view of Cartwright US PG-Pub 2018/0336902.

	Regarding claim 24, Peterson teaches wherein the output audio signal is transmitted to hearing devices ([0031]: after finding direction of sound source and applying HRTF to the mic array signal, provide the signals to the hearing aids, so the sounds appears to the hearing aid user as if it is coming from the sound source direction), wherein a wearer of the hearing devices positioned the reference point relative to the wearer, and wherein the reference point is associated with the microphone array ([0028]: determine the direction from the microphone array to the user/hearing aid [this direction is the reference point between the user to the mic array to be used to know where the sound sources are relative to the user once it is pickup by the microphone array, the direction/reference point is associated with the mic array as it is how a determination of direction can be established]).  
While Peterson implies multichannel output audio signal in Fig. 4 with been able to listen to someone on the right and left side and a virtual listener since the microphone array is act like the virtual listener, it does not explicitly teach multichannel output audio signal and virtual listener.
However, Kenoyer teaches multichannel output audio signal (Fig. 13 & [0075]: creating stereo signal with the microphone array beams).
Peterson and Kenoyer are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending multichannel output provides simple directional sound to be reproduce to left and right loudspeaker which are the most common setup in conferences.

However, Cartwright teaches virtual listener ([0358]: virtual listener’s head).
The combination and Cartwright are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a virtual listener is just a reference to be used to determine were sound is coming from relative to the reference which the microphone array is a reference as well.

	Regarding claim 25, Peterson teaches wherein the processor weighs the received sound from a front, left, or right side of the virtual listener more than other received sound from the back of the virtual listener on the microphone device (Fig. 3 & [0110]: the user-10 will enhance sound from participant like 16 and 16’ which is in the front, left or right of the microphone array/virtual listener more than it will from the user as user’s own voice does not have to be amplify much & [0056]: however, users own voice is detect by the microphone array system as well to make sure it is user’s own voice).

	Regarding claim 38 and 45, Peterson teaches wherein a wearer of the hearing devices positioned the reference point relative to the wearer ([0028]: determine the direction from the microphone array to the user/hearing aid [this direction is the reference point between the user to the mic array to be used to know where the sound sources are relative to the user once it is pickup by the microphone array, the direction/reference point is associated with the mic array as it is how a determination of direction can be established]).

Claim 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen US PG-Pub 2015/0049892 in combination with Kenoyer US PG-Pub 2006/0104458 in view of Cutler US Pat 8,314,829.

	Regarding claim 29, the combination teaches wherein the reference point is associated with a location on the microphone device ([0028]: determine the direction from the microphone array to the user/hearing aid [this direction is the reference point between the user to the mic array to be used to know where the sound sources are relative to the user once it is pickup by the microphone array, the direction/reference point is associated with the mic array as it is how a determination of direction can be established]).  
	The combination failed to teach reference point is a physical mark on the microphone device or a virtual mark.
	However, Cutler teaches reference point is a physical mark on the microphone device or a virtual mark (Fig. 4: the mark on the microphone device-404 is a point opposite the touchpad-406 where the zero angle reference is located).
	The combination and Cutler are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a physical mark is easier for a user to know where to place the microphone device relative to itself.

	Regarding claim 30, Cutler teaches wherein the reference point is a physical mark on the microphone device located on a side of the microphone device, and wherein the physical mark is visible 
	The combination and Cutler are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a physical mark is easier for a user to know where to place the microphone device relative to itself.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654